Title: To George Washington from Friedrich von Poellnitz, 20 March 1790
From: Poellnitz, Friedrich Charles Hans Bruno, baron von
To: Washington, George



Sir,
New York the 20th March 1790.

That encouragement and protection which You are pleased to grant to agriculture are my only apology for intruding on time so precious to the happiness of America: In hopes that this may plead my excuse, I humbly lay before You Sir, the following Ideas on a general improvement of this art, the plan there in sketched has a tendency to be of more effect, than the choicesd theory can be; and ’tho it differs from plans of similar views adopted for public purposes in france, England, Italy, Russia &c: &c: it will equally exhibit under Your auspices Sir, husbandry fully exemplify’d. There may be temerity in me to propose myself to execute the plan, as my skill is no doubt inferior to gentlemen’s who direct those establishments in Europe, my good will only is equal to theirs and by this I will try to make amends for my small ability’s. The outlines of the plan are—
The ground in general to be workd with horned cattle; arable ground dressed in the Spring with variety of summer plants, and with winter ones in the Fall; on select spots the garden and field culture intermixed, work’d by the plough with total exclusion of the spade except for plants of running vines. If the situation is convenient for irrigated meadows, I should establish such on the plans of Italy and the Swiss country; and foreign artificial meadows of various Kinds. I would spare no trouble to discover usefull indigeneous grasses, and describe these agreable to Lineus system: This may be conducive to increase the sum of green manures, and of green food for sheep both in the fall and spring, a success in this pursuit is also likely to procure an improvement in the quality of the wool itself; as I have reason to presume that the beauty of the Spanish wool, arises more from the variation and the nature of the food, than from the Climate. I would stock the land in the propre proportion to arable, meadow, and pasture, horses only excepted, which are an expence to the farmer, and ’tho their utility for other purposes

is obvious, an object of luxury to him. I would sow special useful trees in separate clumps agreable to the best rules. For the entire distribution of the ground a plain rustic stile should be observed, which is to combine usfulness, and agreableness with simplicity, and to unite continued pasture with cultivation.
The arable, meadow, and pasture grounds; I would divide in enclosures mark’d by numbers, stating the chymical analysis of soil of each number as far as it may have reference to agriculture; these numbered enclosures to be kept in account with their contents in acres, their course, the annual change of courses, their produce, and loss or profit drawn up every two years; such accounts I should be willing to publish, as I presume that in time they may become usefull to establish regular systems in farming. I should make meteorological observations, and try to compare the state of the atmosphere with some vegetable, animal or mineral body; this field is rather as yet unexplored, but the analogy exists and I believe it to be the best method to make on a simple scale meteorology serviceable to agriculture.
Sir if this plan meets Your Gracious approbation, and You should please to favor me with the execution of it, then I humbly request the grant of Three Thousand acres of land in the vicinity of the federal City near some great river, communicating with one by a creek, on which I would settle as soon as The Honble the Congress has chosen the future Residence. A smaller extent of ground would set the plan on a scale not to answer, and a too great distance from the federal City would I presume equally defeat the desired end.
I have three sons I educate to be farmers, it is probable that the one or the other will be able to follow my steps, and I will bind myself for me and my heirs, neither to sell or mortgage this land under penalty of forfeiting the Grant, as I believe that such a condition is proper to promote industry in my family, and to preserve the spirit of the institution. My domestic family consits in the whole out of Twenty three persons; my implements I thinck are equal to the undertaking; those of husband’ry and others applicable to it will be, 3 levers ready made, 2 levers not finished all differently constructed for drawing trees out of the ground. 2 hog ploughs. 1 four coultered plough. 4 Dutch ploughs. 4 horsehoe ploughs. 2 turnwrist ploughs. 2 sowing ploughs. 1 rippeling cart not finished. 1 thrashing mill. 1

mill for fattening cattle. 1 Earth augre. 1 augre for conducting water works. Phisical instruments, 2 air pumps. 1 electrical aparatus, and instruments for experiments on Air. Chymical tools, 1 burning glass able to melt metals; 1 fire thermometer ascertaining from boiling to melting heat, and from that to the greatest heat that fire can produce. 1 Essaying furnace &c. &c.
Moreover what would make this undertaking specially usefull is, that whenever desired, this ground will be open to the view of gentlemen from all quarters who on business apply to the Honble The Congress, and as I presume that a establishment Patronised by You Sir will attract particular notice those gentlemen will improve what they have seen, and diffuse agricultural intelligence over the whole extent of the Empire. Sir, I am with the greatest respect, your, most obedient, and most humble, Servant

 F.C.H.B. Poellnitz

